Order issued November 24, 2014




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00020-CR
                                  No. 05-14-00021-CR
                       ________________________________________

                                 JOVANY ALBA, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                         ORDER

                         Before Justices Francis, Evans, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the July 18, 2014 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Jovany Alba, TDCJ No. 1902729, Bartlett State Jail, 1018 Arnold Drive, Bartlett, Texas, 76511.



                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE